DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The examiner contends that the drawings submitted on 08/23/2019 are acceptable for examination proceedings.

Response to Arguments
4.	Applicant's arguments filed on 02/26/2021 have been fully considered and they are partially persuasive.
 	Regarding the restriction of claims 2-14, the Examiner agrees that the restriction of dependent claims 2-14 is moot in light of the amendments to independent claim 1. Claims 5-14 are hereby rejoined and ready for examination.

	Regarding the rejection of independent claim 1 under 35 USC 102, the Applicant’s arguments are pertinent in view of the amendments submitted. However, upon further consideration, a new ground of rejection will be made as will be presented in the office action below in view of other embodiments disclosed by the Uchiyama reference. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 5, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US Pub. Nº 2015/0097882)

8.	Regarding independent claim 1: Uchiyama disclosed an inkjet printer comprising: 
 	a head ([0030], line 1; also see Fig. 2, reference 21) including a nozzle configured to eject ([0031], line 6; also see Fig. 2, reference 21a) pigment ink ([0085], line 13) supplied from a tank during a print operation and during a purge operation (Fig. 1; references 30a-30d); 
 	a purge mechanism, wherein the purge mechanism is configured to perform the purge operation for discharging the pigment ink from the nozzle ([0042], lines 1-5; also see Fig. 1, reference 22); and 
 	a controller (Fig. 2, reference 100) configured to: 
 	determine whether a remaining amount of the pigment ink in the tank exceeds a predetermined remaining ink amount ([0012], lines 8-14 and [0052], lines 1-3; also see Fig. 3, step S11); 

 	based on the remaining amount of the pigment ink being greater than the predetermined remaining ink amount, and based on the total ejected amount of pigmented ink being less than a reference amount, that the purge operation is to be performed ([0012], lines 8-14 and [0052], lines 1-3; also see Fig. 3, step S11); determine a discharge amount to be discharged from the nozzle when performing the purge operation based on the remaining amount of the pigment ink remaining in the tank (see Fig. 3, the discharge amount in steps S13 and in steps S16 is determined based on the remaining amount of the pigment ink remaining in the tank at step S12); and 
 	control the purge mechanism to perform the purge operation based on the discharge amount (see Fig. 3, steps S14 and S17).
 	Uchiyama in the embodiment of Fig. 3 is silent about the controller being configured to determine an elapsed time since a previous print-related operation has been performed, wherein the previous print-related operation comprises a previous print operation or a previous purge operation; and determine, based on the elapsed time since the previous print-related operation exceeding a time threshold that the purge operation is to be performed.
	Uchiyama disclosed in another embodiment, the controller being configured to determine an elapsed time since a previous print-related operation has been performed, wherein the previous print-related operation comprises a previous print operation or a previous purge operation; and determine, based on the elapsed time since the previous print-related operation exceeding a time threshold that the purge operation is to be performed ([0045], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the embodiment of paragraph [0045] 

9.	Regarding claim 5: Uchiyama disclosed the inkjet printer according to claim 1, wherein the controller is configured to determine the discharge amount based on the remaining amount and the total ejected amount (see Fig. 3, the discharge amount in steps S13 and in steps S16 is determined based on the remaining amount of the pigment ink remaining in the tank at step S12).

10.	 Regarding claim 13: Uchiyama disclosed The inkjet printer according to claim 1, wherein the controller is configured to: when the remaining amount is greater than or equal to a predetermined amount, control the purge mechanism to perform the purge operation to discharge the amount of the pigment ink from the nozzle determined based on the remaining amount (see Fig. 3, the discharge amount in steps S13); and when the remaining amount is less than the predetermined amount, prevent the purge operation performed by the purge mechanism (see Fig. 3, the discharge amount in steps S16; a weak cleaning process can substantially be equated to a no purge).  

11.	Regarding claim 14: Uchiyama disclosed the inkjet printer according to claim 1, further comprising a tank receiving portion configured to removably receive the tank (Fig. 1, the connecting section to which the tanks 30a-30d are attached (not shown)), wherein the tank includes a fluid outlet for discharging the pigment ink from the inside of the tank (Fig. 1, reference 411), the tank and the head connecting via the fluid outlet in a state that the tank is mounted on the tank receiving portion (Fig. 1, the head 21 is connected to the tanks 30a-30d via the outlet 411), and wherein the fluid outlet is positioned at a lower side of the tank in a state 

12.	Regarding claim 17: Uchiyama disclosed the inkjet printer according to claim 1, wherein the controller's determination of the discharge amount further comprises: determine the discharge amount based on the remaining amount, the total ejected amount, and the reference amount (see Fig. 3, the discharge amount in steps S13 and in steps S16 is determined based on the remaining amount of the pigment ink remaining in the tank at step S12; also the total ejected amount can be routinely calculated from the ink remaining amount).

13.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US Pub. Nº 2015/0097882), in view of Mihara (JP Pub. Nº 2006-192821).

14.	Regarding claim 2: Uchiyama disclosed the inkjet printer according to claim 1, further comprising: a tank receiving portion configured to removably receive the tank (Fig. 2, references 26, 27).
 	Uchiyama is silent about a tank detecting sensor, wherein the controller is configured to: measure time elapsed from when the tank detecting sensor detects the tank mounted on the tank receiving portion; and determine whether to control the purge mechanism to perform the purge operation based on the elapsed time and the remaining amount.
	Mihara disclosed a tank detecting sensor ([0028], lines 5-7), wherein the controller is configured to: determine whether time elapsed from when the tank detecting sensor detects the tank mounted on the tank receiving portion passes a predetermined period ([0033], lines 1-5 and [0021], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mihara with those of Uchiyama by 

15.	Regarding claim 3: The combination of Uchiyama and Mihara disclosed the inkjet printer according to claim 2.
 	The combination of Uchiyama and Mihara did not explicitly disclose wherein the controller is configured to further control the purge mechanism to perform a second purge operation, and wherein the controller is configured to: 2Application No.: 16/549,921Docket No.: 016689.00733\US measure a second time elapsed from when the second purge operation completes; and when the second elapsed time passes a predetermined time period, control the purge mechanism to perform the second purge operation.
 	However, Uchiyama disclosed a controller configured to further control the purge mechanism to perform a purge operation, wherein the controller is configured to2Application No.: 16/549,921Docket No.: 016689.00733\US measure a time elapsed from when the purge operation completes; and when the elapsed time passes a predetermined time period, control the purge mechanism to perform the purge operation (Uchiyama [0045], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Uchiyama and Mihara by keeping track of multiple elapsed times, corresponding to different events that require a purge operation in order to prevent hardening of the ink in the ejection nozzles as disclosed by Uchiyama in paragraph [0045].

16.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US Pub. Nº 2015/0097882), in view of Mihara (JP Pub. Nº 2006-192821) as applied to claim 2 above, and further in view of Yoshiyama (US Pub. Nº 2005/0024418).

17.	Regarding claim 4: The combination of Uchiyama and Mihara disclosed the inkjet printer according to claim 2.
 	The combination of Uchiyama and Mihara is silent about further comprising an input interface, wherein the controller is configured to further control the purge mechanism to perform a second purge operation, and wherein the controller is configured to determine whether to control the purge mechanism to perform the second purge operation based on a signal from the input interface.
	Yoshiyama disclosed an inkjet printing apparatus (Fig. 1, reference 1) comprising an input interface ([0046], lines 1-2; also see Fig. 1, reference 5), wherein the controller is configured to further control the purge mechanism to perform a second purge operation, and wherein the controller is configured to determine whether to control the purge mechanism to perform the second purge operation based on a signal from the input interface ([0009], lines 5-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshiyama with those of the combination of Uchiyama and Mihara by making it possible for a user to initiate a purge of the nozzles in order to remedy situations when the initial purge of the nozzles after a tank replacement is not enough to achieve optimal printing quality.

18.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US Pub. Nº 2015/0097882), in view of Iwasaki (US Pub. Nº 2009/0322818).

19.	Regarding claim 11: Uchiyama disclosed the inkjet printer according to claim 1.
 	Uchiyama is silent about further comprising a temperature sensor, wherein the controller is configured to generate temperature information related to a temperature of the pigment ink 
	Iwasaki disclosed an inkjet printer (Fig. 1, reference 1) comprising an ejecting head (Fig. 1, reference 4), a controller (Fig. 1, reference 9) and a maintenance unit (Fig. 1, reference 3), wherein the controller is configured to generate temperature information related to a temperature of the pigment ink remaining in the tank based on the temperature sensor ([0036], line 3; also see Fig. 1, reference 61); and determine the discharge amount based on the temperature information such that the discharge amount is greater when the temperature information is less than a threshold temperature than when the temperature information is greater than or equal to the threshold temperature ([0012], lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwasaki with those of Uchiyama by controlling the purge ink amount based on the temperature of the ink in order to prevent excessive liquid discharge when the ink become less viscous due to an increase in ink temperature.

20.  	Regarding claim 18: Uchiyama disclosed the inkjet printer according to claim 1, wherein the controller's determination of the discharge amount further comprises 8Application No. 16/549,921Docket No.: 016689.00733\USAmendment dated February 26, 2021Reply to Office Action of October 26, 2020determine the discharge amount based on the remaining amount, the total ejected amount, the reference amount, an initial capacity of the tank ([0012], lines 8-14 and [0052], lines 1-3; also see Fig. 3, step S11; the total ejected amount can be routinely calculated from the ink remaining amount and from the initial capacity of the tank).
 	Uchiyama is silent about determining the discharge amount based on the temperature of the ink.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwasaki with those of Uchiyama by controlling the purge ink amount based on the temperature of the ink in order to prevent excessive liquid discharge when the ink become less viscous due to an increase in ink temperature.

Allowable Subject Matter
21.	Claims 6-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
23.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

27.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853